Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 
Claims 1-20 are pending.  Of these, claims 1, 11 and 18 are independent.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 3/14/22 by the applicant have been received and fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 11,276,439 (“PAT”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the above identified claims of the present application are either anticipated by or would have been obvious (with a secondary reference) over the above cited claims of (“PAT”), which inter alia include:
As to independent claim 1, An apparatus, comprising: a sense amplifier coupled to a pair of complementary sense lines; and a compute component coupled to the pair of complementary sense lines; wherein the sense amplifier and the compute component are configured to be controlled to perform a logical operation between a first data value stored in a first memory cell and a second data value; and wherein the logical operation is performed without transferring the first data value from the pair of complementary sense lines onto input/output (I/O) lines to which the sense amplifier is coupled. (See claims 1 and 2 of “PAT” since conflicting claims 1-2  of “PAT” includes all the claimed limitations).
As to independent claim 11, A memory device, comprising: an array of memory cells; and control circuitry coupled to the array and configured to control a first latch and a second latch coupled thereto to perform a logical operation using a data value stored in a first memory cell coupled to a sense line as a first input and a data value stored in a second memory cell coupled to the sense line as a second input; wherein the first latch and the second latch are controlled to: perform the logical operation without transferring the data value stored in the first memory cell from the sense line onto an input/output (I/O) line to which the sense amplifier is coupled; and store a result of the logical operation in one or more of the first memory cell, the second memory cell, or a third memory cell without transferring data onto the I/O line. (See claims 1 or 18-19 of “PAT” since conflicting claims 18-19  of “PAT” includes all the claimed limitations).
As to independent claim 18, A method, comprising: determining data values stored in respective memory cells of a first row of an array of memory cells, the memory cells coupled to a respective pairs of complementary sense lines; and performing, in parallel, logical operations using the data values stored in the respective memory cells of the first row as respective first inputs and data values stored in respective memory cells of a second row of the array as respective second inputs, wherein of the respective memory cells of the second row are coupled to the respective pairs of complementary sense lines; wherein of the pairs of complementary sense lines are coupled to respective sense amplifiers and corresponding respective compute components; wherein the logical operations are performed in parallel without transferring the data values onto input/output (110) lines to which the respective sense amplifiers are coupled. (See claims 12-13 of “PAT” since conflicting claims 12-13 of “PAT”  includes all the claimed limitations).

As to dependent claims 2-10, 12-17 and 19-20, the same analysis can be applied to show that conflicting claims 2-11, 13-17 and 19-20 of “PAT” include all the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
December 17, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824